United States Court of Appeals
                     For the First Circuit


No. 12-2261

                       JESUS VALDEZ LOPEZ,

                           Petitioner,

                                  v.

              ERIC HOLDER, JR.,    Attorney General,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court issued on July 15, 2013 is amended
as follows:

     On cover, line 34, "Martin D. Harris for petitioner" is
amended to "Martin D. Harris on brief for petitioner"

     On cover, line 36, "with whom Stuart F. Delery" is amended
to "Stuart F. Delery"

     On cover, line 38, "were on brief" is amended to "on brief"

     On page 3, line 10, "§ 1158 (a)(2)(D)" is amended to
"§ 1158(a)(2)(D)"

     On page 6, line 1, "8 U.S.C. 1229a(c)(7)(C)(ii)" is amended
to "8 U.S.C. § 1229a(c)(7)(C)(ii)".